Citation Nr: 1214020	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  11-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back injury.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a mental health condition, to include depression/anxiety with sleep disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to May 1970.  His awards include the Combat Action Ribbon and Navy Commendation Medal with "V" device.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that, in a July 2011 statement, the Veteran requested an opportunity to appear personally before the Board and give testimony concerning his appeal.  By an August 2011 communication, the Veteran specified that he wished to appear at a hearing before a Veterans Law Judge of the Board via video conference at his local RO.  

The record reflects that, to date, a hearing has not been scheduled.  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at a video conference hearing before a Veterans Law Judge.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2011).  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record. 

To ensure due process of law, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing at the RO before a Veterans Law Judge.  In doing so, the RO should advise the Veteran, at his latest address of record, of the hearing location, date and time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


